      Case 2:19-cv-04241-JCJ Document 13 Filed 11/16/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MAIN STREET AMERICA ASSURANCE                CIVIL ACTION
COMPANY,
               Plaintiff,

             v.
                                             NO.   19-4241
CONNOLLY CONTRACTORS, INC., and
GLENN M. WHITE BUILDERS, INC.
               Defendants.


                              MEMORANDUM

Joyner, J.                                          November 16, 2020


     This declaratory judgment action has been brought before

the Court for disposition of the Defendant’s Motion to Dismiss

for Lack of Jurisdiction.     Defendant argues that the Court

should decline to exercise our discretionary jurisdiction under

the Declaratory Judgment Act, 28 U.S.C. § 2201.         Because the

factors laid out in Reifer v. Westport Ins. Corp., 751 F. 3d 129

(3d Cir. 2014) weigh against abstention, we deny the Motion to

Dismiss.

                         Factual Background

     This case arises out of a dispute over the extent of

insurance coverage under policies Plaintiff Main Street America

Assurance Company (“Main Street”) issued to Connolly

Contractors, Incorporated (“Connolly Contractors”).          As alleged

in Plaintiff’s Amended Complaint, Defendant Glenn M. White
      Case 2:19-cv-04241-JCJ Document 13 Filed 11/16/20 Page 2 of 5




Builders, Incorporated (“Glenn White”) was the general

contractor for the Brick House Farms development in Newtown

Square, Pennsylvania.     Glenn White retained Connolly Stucco and

Plastering, Incorporated as a subcontractor.        Numerous

homeowners in the Brick House Farms development now allege in

state court suits that Connolly Contractors improperly installed

stucco on their houses causing substantial water intrusions and

other damage.   Glenn White claims to be an additional insured

under Connolly Contractors’ policies and demands defense and

indemnity coverage from Main Street.       Main Street brought the

instant federal declaratory judgment action against Connolly

Contractors and Glenn White seeking a declaration that it has no

duty to defend or indemnify under the policies.         Glenn White now

moves for the Court to abstain from hearing this declaratory

judgment action.

                               Analysis

     Glenn White does not argue that dismissal is required, but

rather that we should exercise discretionary abstention under

the Declaratory Judgment Act, 28 U.S.C. § 2201.         The Third

Circuit laid out factors to guide district courts’ discretion on

such abstention in Reifer and Kelly v. Maxum Specialty Ins.

Group, 868 F.3d 274 (3d Cir. 2017).       The Reifer factors support

this Court retaining jurisdiction of the case.        The non-

exhaustive factors are:

                                   2
        Case 2:19-cv-04241-JCJ Document 13 Filed 11/16/20 Page 3 of 5




  (1)      the likelihood that a federal court declaration will
           resolve the uncertainty of obligation which gave rise
           to the controversy;
  (2)      the convenience of the parties;
  (3)      the public interest in settlement of the uncertainty
           of obligation;
  (4)      the availability and relative convenience of other
           remedies;
  (5)      a general policy of restraint when the same issues are
           pending in a state court;
  (6)      avoidance of duplicative litigation;
  (7)      prevention of the use of the declaratory action as a
           method of procedural fencing or as a means to provide
           another forum in a race for res judicata; and
  (8)      An inherent conflict of interest between an insurer’s
           duty to defend in a state court and its attempt to
           characterize that suit in federal court as falling
           within the scope of a policy exclusion.

Reifer, 751 F.3d at 283.

     Main Street argues that all eight factors weigh against

abstention.    We agree.    First, a declaratory action from this

Court would resolve the uncertainty around Main Street’s

contractual obligations which gave rise to the controversy.

Second, although Glenn White argues that this Court is

inconvenient because the Brick House Farms development is in

Delaware County, the Eastern District of Pennsylvania includes

Delaware County.     Further, Glenn White is located in West

Chester, Pennsylvania which is also within the Eastern District,

while Main Street’s offices are in Florida.          The federal forum

is not substantially more inconvenient to either party than the

Delaware County Court of Common Pleas.         For the third factor,

there is no public interest besides “the usual interest in the


                                     3
        Case 2:19-cv-04241-JCJ Document 13 Filed 11/16/20 Page 4 of 5




fair adjudication of legal disputes . . . which the District

Court is well-equipped to address.”        Kelly, 868 F.3d at 288.

Fourth, parties suggest no alternative remedies and state and

federal courts are equally able to grant relief.           See id. at

289.    Importantly, under the fifth factor courts should favor

restraint when there is a pending parallel state proceeding.

Reifer, 751 F.3d at 144 (“the absence of pending parallel state

proceedings militates significantly in favor of exercising

jurisdiction, although it alone does not require such an

exercise.”).    Contemporaneous state and federal proceedings are

parallel when the issues and parties are “substantially

similar.”    Kelly, 868 F.3d at 278.      Like in Kelly, this federal

action seeks a declaratory judgment on an insurer’s obligation

to defend and indemnify a party that is a defendant in a state

action adjudicating that defendant’s liability for an alleged

harm.    See id.   In Kelly, the Third Circuit found that the

parties and the issues in the two proceedings were not

substantially similar and reversed the district court’s decision

to abstain.    Here, Main Street is not a party to the state

action and the questions of whether the insurance policy with

Main Street covers Glenn White’s potential liability and whether

Glenn White is liable to the homeowners are distinct.            The

proceedings are not parallel and so the fifth factor weighs

against abstention.     The sixth factor also does not support

                                     4
        Case 2:19-cv-04241-JCJ Document 13 Filed 11/16/20 Page 5 of 5




abstention because there is little risk of duplicative

litigation.    Under the seventh factor, there is no indication of

procedural fencing or a race for res judicata.          Although Glenn

White argues that Main Street seeks procedural advantage in

federal court, there is no articulated allegation of improper

motive.    See id. at 289.    Finally, Main Street is not currently

defending Glenn White and there is no conflict in it seeking

this declaratory judgment.       See id.

       Glenn White additionally argues that we should abstain from

hearing this case because it involves unsettled Pennsylvania

state law.    We disagree.    At issue is the meaning of

“occurrence” in the relevant insurance policies.           According to

Glenn White, the issue is unsettled in Pennsylvania, but, in

fact, the issue has been routinely addressed and settled in

Pennsylvania state courts.       “Federal courts are, of course,

perfectly capable of applying state law.”         Reifer, 751 F.3d at

148.

                                Conclusion

       Because the Reifer factors weigh against this Court’s

abstention, we retain jurisdiction and deny the Motion to

Dismiss.    An Order follows.




                                     5
